508 So.2d 771 (1987)
Robert D. BLOODWELL, Appellant,
v.
Nancy C. BLOODWELL, Appellee.
No. 86-918.
District Court of Appeal of Florida, Fifth District.
June 18, 1987.
John S. Plummer of Gurney & Handley, P.A., Orlando, for appellant.
John M. Cain of Cain & Ewald, P.A., Orlando, for appellee.
COBB, Judge.
Robert D. Bloodwell appeals from a final judgment of dissolution which awarded his former wife $60,000 per year in alimony, in excess of $500,000 in assets, and a $25,000 contribution toward her attorney fee. Given the respective financial positions of the parties, we find no abuse of the trial court's discretion with the exception of the attorney fee award. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980). The parties herein are equally able to pay their attorneys. See Mauldin v. Mauldin, 493 So.2d 1103 (Fla. 5th DCA 1986); Sizemore v. Sizemore, 487 So.2d 1080 (Fla. 5th DCA 1986); Ariko v. Ariko, 475 So.2d 1352 (Fla. 5th DCA 1985); Zulywitz v. Zulywitz, 473 So.2d 275 (Fla. 5th DCA 1985).
We reverse the attorney fee award but otherwise affirm the final judgment.
AFFIRMED in part; REVERSED in part; and REMANDED.
UPCHURCH, C.J., and DAUKSCH, J., concur.